Leahy v U.S. Natl. Bank Assn. (2017 NY Slip Op 08195)





Leahy v U.S. Natl. Bank Assn.


2017 NY Slip Op 08195


Decided on November 21, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 21, 2017

Friedman, J.P., Gische, Kapnick, Kahn, Moulton, JJ.


5012 100818/14

[*1]Thomas A. Leahy, Plaintiff-Appellant,
vU.S. National Bank Association, Defendant-Respondent.


Hegge & Confusione, LLC, New York (Michael J. Confusione of counsel), for appellant.
The Ginzburg Law Firm, P.C., Fresh Meadows (Daniel Ginzburg of counsel), for respondent.

Order, Supreme Court, New York County (Richard F. Braun, J.), entered February 15, 2017, which granted defendant's motion to dismiss the fourth amended complaint, unanimously affirmed, without costs.
The complaint fails to state causes of action for negligence and negligent misrepresentation, given the absence of allegations that would establish a duty owed to plaintiff by defendant or a special relationship of trust or confidence between the parties
(see Kimmell v Schaefer , 89 NY2d 257, 263 [1996]; Ravenna v Christie's Inc. , 289 AD2d 15 [1st Dept 2001]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 21, 2017
CLERK